DISMISS and Opinion Filed September 18, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01664-CV

   FUJITSU NETWORK COMMUNICATIONS, INC. AND ALAN DORR, Appellants
                                  V.
             CIRCUIT-METALS, LLC D/B/A INTERMARC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00787-2009

                               MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                   Opinion by Justice Myers
       Before the Court is the parties’ joint motion to dismiss the appeal and to release the

supersedeas bond. The parties have informed the Court that they have settled their differences.

Accordingly, we grant the parties’ motion. We set aside the trial court’s judgment without

regard to the merits and dismiss the case. See TEX. R. APP. P. 42.1(a)(2).




                                                   /Lana Myers/
                                                   LANA MYERS
121664F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

FUJITSU NETWORK                                      On Appeal from the 429th Judicial District
COMMUNICATIONS, INC. AND                             Court, Collin County, Texas.
ALAN DORR, Appellant                                 Trial Court Cause No. 429-00787-2009.
                                                     Opinion delivered by Justice Myers.
No. 05-12-01664-CV        V.                         Justices FitzGerald and Francis,
                                                     participating.
CIRCUIT-METALS, LLC D/B/A
INTERMARC, Appellee

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment without regard to the merits and DISMISS the case.

       We ORDER that the parties bear their own costs of this appeal.

     We ORDER the obligations of appellants and their surety, Fidelity and Deposit
Company of Maryland, under the supersedeas bond are discharged.


Judgment entered this 18th day of September, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–